     Case 3:18-cv-00437-RCJ-WGC Document 245 Filed 02/12/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                DISTRICT OF NEVADA
10
     RANDALL HIX and LIANA HIX,               Case No.: 3:18-cv-00437-RCJ-WGC
11
                Plaintiffs,                   Honorable District Judge Robert C. Jones
12                                            Honorable Magistrate Judge Williams G. Cobb
          vs.
                                              ORDER GRANTING ATTORNEY JOHN
13                                            LADUE’S MOTION TO WITHDRAW AS
     ZIMMER BIOMET HOLDINGS, INC.;
     BIOMET, INC.; BIOMET                     COUNSEL FOR DEFENDANTS
14
     MANUFACTURING, LLC.; BIOMET
15   ORTHOPEDICS, LLC; and BIOMET U.S.
     RECONSTRUCTION, LLC;
16
                Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


         [PROPOSED] ORDER GRANTING ATTORNEY JOHN LADUE’S MOTION TO WITHDRAW AS
                                   COUNSEL FOR DEFENDANTS
     Case 3:18-cv-00437-RCJ-WGC Document 245 Filed 02/12/21 Page 2 of 2



 1         The Court, upon consideration of Attorney John LaDue’s Motion to Withdraw as
 2   Counsel for Defendants, hereby GRANTS the Motion. IT IS HEREBY ORDERED that
 3   attorney John LaDue is removed from the record as counsel for Defendants.
 4

 5   IT IS SO ORDERED.
 6
     DATED:     February 12, 2021
 7                                                         Hon. William G. Cobb
                                                       United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -1-
         [PROPOSED] ORDER GRANTING ATTORNEY JOHN LADUE’S MOTION TO WITHDRAW AS
                                    COUNSEL FOR DEFENDANTS
